Breese, J. It appears by this record, that in an action of assumpsit against four persons as partners, summons was served on two of them only. They appeared and filed separate pleas, verified by affidavit, that they were not partners, and submitted the issue to the court. The court found for the plaintiff a judgment in chief against one only of the defendants served, and this is assigned for error. This court has repeatedly decided in such case, that judgment must be taken against all who are served, or none. Kimmel v. Shultz et al., Breese, (new ed.) 160; Russell v. Hogan, 1 Scam. 552; Hovey v. County of Macoupin, 2 id. 36; McConnel v. Swailes, id. 571; Tolman v. Spaulding, 3 id. 14; Frink et al. v. Jones, 1 Scam. 170. For this error the judgment is reversed, and the cause remanded. Judgment reversed.